Exhibit Press Release Source: Blue Holdings, Inc. Blue Holdings Announces the Election of Keith B. Hall to its Board of Directors Thursday May 8, 7:00 am ET COMMERCE, Calif.(BUSINESS WIRE)Blue Holdings, Inc. (NASDAQ:BLUE - News), a designer, manufacturer and distributor of high-end fashion jeans today announced the election of Keith B. Hall to its Board of Directors, effective May 5, Mr. Hall brings to Blue Holdings, Inc. 30 years of experience in financial analysis, accounting, investor relations, strategic planning, process redesign and international operations. He retired last year as the Senior Vice President and Chief Financial Officer of LendingTree, Inc., a division of InterActive Corp. (IACI). During his eight years at LendingTree, Mr. Hall helped lead the company to profitability and raised $150 million in capital, including overseeing the company’s initial public offering in 2000. Prior to LendingTree, Mr. Hall held chief financial officer positions with three public companies (Broadway & Seymour, Inc., Loctite Corporation, and Legent Corporation) that were acquired.
